Citation Nr: 1734183	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The issue on appeal was previously remanded in November 2014.

The Veteran testified before a Veterans Law Judge (VLJ) at a February 2014 videoconference hearing and a transcript of the hearing has been associated with his claims folder.  In a July 2017 letter, the Board advised the Veteran that the VLJ from the February 2014 hearing was no longer employed at the Board and offered him the opportunity for a new Board hearing.  In July 2017, the Veteran responded that he did not want a new Board hearing.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed eczema.

2.  The Veteran's skin disorder was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, diagnosed as eczema, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
    
    Service Connection Analysis for a Skin Disorder

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain skin disorders.  Chloracne or other acneform diseases consistent with Chloracne are listed among the diseases presumed to be associated with Agent Orange exposure.  
38 C.F.R. § 3.309 (e).

In this case, the record reflects that the Veteran has not been diagnosed with Chloracne or other acneform disease consistent with Chloracne.  Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had herbicide agent exposure, service connection for Chloracne or other acneform disease on a presumptive basis as due to that exposure is not warranted.

At any rate, regarding direct service connection, the Board finds that the Veteran has been diagnosed with a skin disability, namely eczema.  See e. g., June 1992 VA treatment record, May 2004 VA treatment record, and April 2015 VA skin examination. 

Next, the Board finds that the evidence is in equipoise as to whether the Veteran's skin disorder, diagnosed as eczema, was incurred in service.

Although service treatment records are absent for complaints, diagnosis, or treatment for a skin disorder, the Veteran has explained that he first experienced a skin rash in January 1972, which intermittently reoccurred since service separation.  See February 2014 Board Hearing Transcript.  The Veteran also testified that he tried to self-medicate with over-the-counter creams prior to seeking treatment in the late 1980s-early 1990s.  Id at pg. 6.

Pursuant to the Board's November 2014 remand directive, the Veteran was afforded a VA skin examination in April 2015.  The examiner reviewed the claims file and diagnosed the Veteran with dermatitis or eczema (first diagnosed in 2011) and neurotic excoriations (first diagnosed in 1992).  The Board notes that neurotic excoriations are self-inflicted skin lesions produced by repetitive scratching.  The examiner then opined that it was less likely as not that the Veteran's skin conditions had their onset in service, are caused by or a result of his presumed exposure to herbicides, or are otherwise the result of a disease or injury in service.  In support of this opinion, the examiner stated that the Veteran did not seek treatment while in service, and the condition was not Chloracne or PCT.

The Board finds the April 2015 VA medical opinion to lack probative value for several reasons.  First, the medical examination report, which noted that the Veteran was first diagnosed with eczema in 2011 is based on inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this regard, much earlier evidence -a June 1992 VA consultation sheet- indicates that the Veteran complained of a "recurring" skin rash on his legs, arms, and neck since Vietnam.  The diagnosis was "eczematoid dermatitis with neurotic excoriations."  This demonstrates to the Board that the Veteran's eczema was diagnosed as early as 1992, many years prior to 2011 as noted by the April 2015 VA examiner.  

Moreover, the April 2015 VA examiner's negative nexus opinion appeared to rely solely on a lack of documented skin disability or treatment while the Veteran was on active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination is inadequate where the examiner relied on lack of evidence in service treatment records to provide a negative opinion).  This is especially problematic since the Veteran has competently reported recurring skin issues since service in Vietnam.  For example, a June 1992 VA consultation sheet indicates that the Veteran complained of "recurring" skin rash on his legs, arms, and neck since Vietnam.  He was concerned about the skin rash being Chloracne, but he was assured by the doctor that it was not Chloracne.  During a May 2004 VA primary care visit, the Veteran reported "recurrent skin problems ever since he was in Vietnam."  He reported having itchy sore areas that eventually scab over and often leave a whitish area.  The assessment in 2004 was eczema and the Veteran was prescribed medication.  In a March 2011 VA treatment record, the Veteran again reported that he experienced intermittent skin eruptions, which had occurred since service in Vietnam.  The skin lesions were noted to first appear as acne and then caused scarring on the arms and legs.  During the February 2014 Board hearing, the Veteran testified that he had been living with this skin condition for 42 years.  He again reported that the rash often started with acne-like symptoms, which developed into open sores and blisters as a result of scratching.  He reported that his symptoms began in January 1972.  The Veteran further testified that he first sought treatment in the late-1980's and early 1990's.  Prior to that date, the Veteran indicated that he tried self-medicating with various over-the-counter creams.  See Board Hearing Transcript at pg. 6.   

Upon review of all evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's skin disorder first manifested in service and was incurred in service.  Entitlement to service connection for eczema cannot be established through application of 38 C.F.R. 
§ 3.303(b) as it is not considered a chronic disease per regulation; however, 38 C.F.R. § 3.303 (d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

The Veteran is certainly competent to report symptoms, such as skin rashes, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran has also provided credible evidence of in-service skin symptoms, he has stated that he experienced symptoms during service, and he has endorsed symptoms of a skin disorder since service separation.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Moreover, the Veteran has credibly stated that he self-medicated, which may explain the lack of service treatment records and post-service treatment records immediately following service separation.  

For these reasons, the Board finds that the evidence is in equipoise as to whether the Veteran experienced recurrent skin symptomatology since service discharge.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a skin disorder, diagnosed as eczema, is warranted on a direct basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a skin disorder, diagnosed as eczema, is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


